DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features recited in the claims must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.  The recited features are:
In Claim 1, the single vertically oriented casing is stated to encompasses all components of the heating device, including the water tank; however, Fig. 1 indicates Water Tank #6 is located outside of the casing that only encompasses the hopper & afterburner;
In Claim 3, the shut-off & control valve in the additional gas duct is not shown in the drawing;
In Claim 4:
the additional gas duct is indicated as “at least partially located inside the water tank”; however, the figure indicates Duct #9 being located entirely outside of Water Tank #6; &
the condensate draining device at a bottom portion of the vertical duct located in water is not shown in the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
NOTE: As no abstract was submitted with the disclosure, Examiner is considering the abstract from the WIPO publication for prosecution purposes.  The following with respect to said abstract.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract utilizes self-evident, implied language, e.g. “The utility model relates to” in Line 1 & “the claimed utility model” in Line 2.  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Claim Objections
Claims 1, 2 & 4 are objected to because of the following informalities:
In Claim 1:
In Lines 9-10, “the upper opening is located at upper part of internal volume of the fuel hopper” should be “the upper opening is located at an upper part of internal volume of the fuel hopper”, or similar; &
In Lines 11-12, the claim lacks antecedent basis for the recitation of “the combustion” & “the flame”; however, after review of the disclosure, it appears the combustion & the flame are those occurring in Afterburner #3 as shown in Fig. 1.
In Claim 2, Lines 2 & 4, “in upper part” should be “in an upper part” , or similar;
In Claim 4, Line 4, “is located at bottom of the part of” should be “is located at a bottom .
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f) & pre-AIA  35 U.S.C. § 112, sixth paragraph:
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

(6th Para) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a device for draining condensate” in claim 4.
Because this claim limitation is being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Arnholt, US #688,379
[Arnholt ('379)]

-
Maloney et al., FR #2509434
[Maloney ('434)]

-
Mark Semenovich Solonin, RU #164691
[Solonin ('691)]


~Under 35 USC § 112~
The following is a quotation of 35 U.S.C. § 112(a), and of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

1st Para.: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor, at the time the application was filed, had possession of the claimed invention. In the instant application, the specification fails to describe appropriate structure, material or acts, e.g. one or more of an aperture, a drain plug, a strainer, a manual or automatic drain valve, etc., sufficient for performing the function recited in the claim.  The limitations, therefore, is consider to be “an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention”. See MPEP 2163.03.VI.
The following is a quotation of 35 U.S.C. § 112(b), and of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2nd Para.: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The reasoning is as discussed in the rejection under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, above.
~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 & 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Solonin ('691) in view of Arnholt ('379).
In Re Claims 1 & 2, Solonin ('691) discloses (See machine translation, attached):
Cl. 1: All aspects of the claimed invention including: A heating device using wood fuel, comprising placed in a single vertically oriented housing:
a fuel hopper (Solid Fuel Hopper #1) and a gasification chamber underneath the fuel hopper (Gasification Chamber #2), an afterburner (Combustion Chamber #3),
a primary and a secondary air supply duct (Combustion Air Duct #9 providing air to both Gasification Chamber #2 & Combustion Chamber #3),
a water tank (Tank enclosing Heat Exchanger Section #6), inside which there is a fire-tube heat exchanger (Heat Exchanger Section #6) connected to an outlet chimney (Chimney #8),
With the possible exception of: wherein the heating device contains at least one vertically oriented additional gas duct having an upper and a lower opening, the upper opening is located at upper part of internal volume of the fuel hopper, and the lower opening is located at the afterburner, where the combustion of the flame ends.
Nevertheless, Arnholt ('379) discloses from the same Solid Fuel Heating Device field of endeavor as applicant's invention, the use of an additional duct (Return Duct #7) leading from an upper portion of a combustion / pyrolysis chamber (Upper section of Casing #2 comprising Smoke Pipe #10) into the combustion chamber (Pipe #7 directs gases into Firebox #4 via Passage #11 & through Outlet #12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the additional pipe of Arnholt ('379) into the system of Solonin ('691) for the purpose of more completely & effectively combusting all combustible gases generated by the heating device (P. 1, Ln. 12-25), which would include the moisture drawn from the solid fuel in Gasification Chamber #2 of Solonin ('691).
Cl. 2: wherein at least one gas collection funnel is installed in upper part of the fuel hopper, and wherein the upper opening of the at least one vertically oriented additional gas duct is connected to upper part of the at least one gas collection funnel (Fig. 1: Branch #9 leading into Pipe #7 includes a funnel-shaped inlet at the top of Casing #2).
In Re Claim 4, with respect to “wherein the at least one vertically oriented additional gas duct is at least partially located inside the water tank, while a container for collecting condensate with a device for draining condensate out of the heating device is located at bottom of the part of the additional gas duct that is placed in water”, Examiner takes Official Notice that the use of a condensate drain in a heating system within which moisture laden hot gases flow is a conventional or well-known feature or method for removing unwanted condensate from the system,; therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a draining means into the system of Solonin ('691) for the purpose of removing excess condensate & preventing corrosion within the heating device & associated ductwork.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Solonin ('691) in view of Arnholt ('379) as applied to claim 1 above, and further in view of Maloney ('434).
In Re Claim 3, Solonin ('691) discloses all aspects of the claimed invention as discussed above, with the possible exception of: wherein a shut-off and control valve is embedded in the additional gas duct.
Nevertheless, Maloney ('434) discloses from the same Solid Fuel Heating Device field of endeavor as applicant's invention, the use of a damper (At least one of Damper #12, 25) in a hot gas / flue recirculating duct (At least one of Pipes #14, 18, 23) in a solid fuel heating system (Fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to damper of Maloney ('434) into the system of Solonin ('691) for the purpose of regulating the flow of the recirculated gases to properly control combustion of the heating system.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762